     8:19-cr-00181-DCC          Date Filed 05/28/19      Entry Number 330         Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION


UNITED STATES OF AMERICA               )              CR. NO. 8:19-181-DCC-8
                                       )
       -vs-                            )              WAIVER OF APPEARANCE
                                       )
TREVOR MAURICE HULL                    )



       The undersigned defendant, Trevor Maurice Hull, hereby waives appearance at the

arraignment scheduled before United States Magistrate Judge Jacquelyn D. Austin, on May 30,

2019, at 10:00 a.m. Counsel for Mr. Hull states that he has reviewed the superseding indictment

with the defendant and explained the indictment. Mr. Hull fully understands the superseding

indictment, continues to enter his plea of not guilty and requests that his presence at the

arraignment be waived. Counsel for Mr. Hull requests that the defendant be excused from the

scheduled arraignment.


                                              By:     s/James B. Loggins
                                                      James B. Loggins
                                                      Assistant Federal Public Defender
                                                      75 Beattie Place, Suite 950
                                                      Greenville, South Carolina 29601
                                                      (864) 235-8714



Greenville, South Carolina

May 28, 2019
